

Exhibit 10.8


Notice of Restricted Stock Unit Award Granted Under the
ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan


Award Recipient:
[NAME]
Award:
[NUMBER] restricted stock units (“RSUs”) under the ANGI Homeservices Inc. 2017
Stock and Annual Incentive Plan (the “2017 Plan”). Capitalized terms used (but
not defined) in this Award Notice shall have the meanings set forth in the 2017
Plan.
Award Date:
[DATE] (the “Award Date”)
Vesting Schedule:
Subject to your continued employment with ANGI Homeservices Inc. or and of its
Subsidiaries, your RSU award shall, subject to the provisions of the 2017 Plan,
[VESTING SCHEUDLE].
Impact of a Termination of Employment:
Except as otherwise provided in the 2017 Plan or the attached Terms and
Conditions, upon a termination of your employment or your resignation for any
reason, any and all unvested RSUs then underlying your RSU award will be
forfeited and canceled in their entirety.
Terms and Conditions:
Your RSU award is subject to the attached Terms and Conditions and to the 2017
Plan, which are incorporated herein by reference. Copies of these documents are
also available upon request from ANGI Homeservices Inc. Human Resources.
Without a complete review of these documents, you will not have a full
understanding of all the material terms of your RSU award.  







--------------------------------------------------------------------------------






Terms and Conditions for Restricted Stock Unit Award Granted Under the
ANGI Homeservices Inc. 2017 Stock and Annual Incentive Plan
Overview
These Terms and Conditions apply to your award of restricted stock units (the
“Award”) granted pursuant to Section 7 of the ANGI Homeservices Inc. 2017 Stock
and Annual Incentive Plan (the “2017 Plan”). You were notified of your Award by
way of an award notice (the “Award Notice”).
ALL CAPITALIZED TERMS USED HEREIN, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
MEANINGS SET FORTH IN 2017 PLAN.
Continuous Service
In order for your Award to vest, you must be continuously employed by ANGI
Homeservices Inc. (“ANGI”) or any of its Subsidiaries during the Restriction
Period (as defined below). Nothing in your Award Notice, these Terms and
Conditions or the 2017 Plan shall confer upon you any right to continue in the
employ or service of ANGI or any of its Subsidiaries or interfere in any way
with their rights to terminate your employment or service at any time.
Vesting
Subject to these Terms and Conditions and the 2017 Plan, the restricted stock
units (“RSUs”) in respect of your Award shall vest and no longer be subject to
any restriction (such period during which such restriction applies is the
“Restriction Period”) as specified in your Award Notice.
Termination of Employment
Except as set forth in your Award Notice or below, upon any termination of your
employment with ANGI or any of its Subsidiaries during the Restriction Period
for any reason (including, for the avoidance of doubt, due to your death or
Disability) any unvested portion of your Award shall be forfeited and canceled
in its entirety effective immediately upon such event.
If your employment is terminated for Cause or if you resign in anticipation of
being terminated for Cause, then all unvested RSUs then underlying your Award
shall be forfeited and canceled in their entirety. In addition, if following any
termination of your employment for any reason, ANGI becomes aware that during
the two (2) years prior to such termination of employment there was an event or
circumstance that: (i) constituted fraud (financial or otherwise) or (ii) would
have been grounds for termination for Cause that caused or is reasonably likely
to cause meaningful damage (economic, reputational or otherwise) to ANGI and/or
any of its Affiliates (the “Underlying Event”), then: (x) all RSUs then
underlying your Award (whether or not vested) that remain outstanding shall be
forfeited and canceled in their entirety and (y) if any portion of the RSUs
underlying your Award vested after the Underlying Event, then ANGI shall be
entitled to recover from you at any time within two (2) years after such
vesting, and you shall pay over to




--------------------------------------------------------------------------------




ANGI, any and all value received upon such vesting(s). This remedy shall be
without prejudice to, or waiver of, any other remedies ANGI, its Subsidiaries
and/or its Affiliates may have in such event.
Settlement
Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period,
such RSUs shall be settled. For each RSU settled, ANGI shall: (i) if you are
employed within the United States, issue one share of Common Stock for each RSU
vesting or (ii) if you are employed outside of the United States, pay (or cause
to be paid) to you a cash amount equal to the Fair Market Value of one share of
Common Stock for each RSU vesting. Notwithstanding the foregoing, ANGI shall be
entitled to hold the shares or cash issuable to you upon settlement of all RSUs
that have vested until ANGI (or the agent selected by ANGI to administer the
2017 Plan (the “Agent”)) has received from you: (x) a duly executed Form W-9 or
W-8, as applicable, or (y) payment for any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such RSUs.
Taxes and Withholding
No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, ANGI, its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement. In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of ANGI’s withholding
obligation. In the event that any such deduction and/or withholding is
prohibited by law, you shall, prior to or contemporaneously with the vesting or
your RSUs, pay to ANGI (or make arrangements satisfactory to ANGI regarding the
payment of) any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount.
Adjustment in the Event of Change in Stock; Change in Control
Adjustment in the Event of Change in Stock. In the event of a stock dividend,
stock split, reverse stock split, reorganization, share combination,
recapitalization or similar event affecting the capital structure of ANGI, or a
Disaffiliation, separation or spinoff, in each case, without consideration, or
other extraordinary dividend of cash or other property (each, a “Share Change”),
the Committee or the Board shall, in its sole discretion, make such
substitutions or adjustments as it deems appropriate and equitable to the number
of RSUs underlying your Award and the number and kind of Shares or other
securities underlying such RSUs. In the event of a merger, consolidation,
acquisition of property or shares, stock rights offering, liquidation,
disposition for consideration of ANGI’s direct or indirect ownership of a
Subsidiary or Affiliate (including by reason of a Disaffiliation) or similar
event affecting ANGI or any of its




--------------------------------------------------------------------------------




Subsidiaries (each, a “Corporate Transaction”), the Committee or the Board may,
in its sole discretion, make such substitutions or adjustments as it deems
appropriate and equitable to the number of RSUs underlying your Award and the
number and kind of Shares or other securities underlying such RSUs. The
determination of the Committee regarding any such adjustments will be final and
conclusive and need not be the same for all RSU award recipients.
Change in Control. The vesting of your Award will not be accelerated upon a
Change in Control of ANGI. However, in the event that you cease to be employed
by ANGI or its Subsidiaries during the two (2) year period following a Change in
Control of ANGI as a result of a termination of your employment without Cause or
your resignation for Good Reason, then all unvested RSUs then underlying your
Award shall vest in one lump sum installment as of the date of such event. The
Disaffiliation of the business or Subsidiary of ANGI that employs you or for
which you are performing services at the time of such Disaffiliation shall be
considered a Termination of Employment (not a Change in Control of ANGI) and
shall be governed by the applicable provisions of the 2017 Plan and the
provisions set forth under the caption “Termination of Employment” above;
provided, however, that the Committee or the Board may deem it appropriate to
make an equitable adjustment to the number of RSUs and the number and kind of
Shares or other securities underlying the RSUs.


Non-Transferability of the RSUs


Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.
No Rights as a Stockholder
Except as otherwise specifically provided in the 2017 Plan, unless and until
your RSUs are settled, you shall not be entitled to any rights of a stockholder
with respect to the RSUs (including the right to vote the shares underlying your
RSUs and the right to receive ordinary course cash dividends).
Other Restrictions
The RSUs underlying your Award shall be subject to the requirement that, if at
any time the Committee shall determine that: (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law and/or (ii) the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of (or in connection with) the delivery of such shares of Common
Stock, then in any such event, your Award shall not be effective unless such
listing, registration, qualification, consent and/or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.








--------------------------------------------------------------------------------






Conflicts and Interpretation
In the event of any conflict between these Terms and Conditions and the 2017
Plan, the 2017 Plan shall control; provided,however, that any action or
provision that is permissive under the terms of the 2017 Plan, and required
under these Terms and Conditions, shall not be deemed a conflict and these Terms
and Conditions shall control. In the event of any ambiguity in these Terms and
Conditions, or any matters as to which these Terms and Conditions are silent,
the 2017 Plan shall govern, including (without limitation) the provisions
thereof pursuant to which the Committee has the power, among others, to: (i)
interpret the 2017 Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the 2017 Plan and (iii) make all other determinations deemed
necessary or advisable for the administration of the 2017 Plan. In the event of
any (i) conflict between your Award Notice (or any other information given to
you directly or indirectly through the Agent (including information posted on
the stock plan administration database maintained by the Agent)) and ANGI’s
books and records or (ii) ambiguity in the Award Notice (or any other
information given to you directly or indirectly through the Agent (including
information posted on the stock plan administration database maintained by the
Agent)), ANGI’s books and records shall control.
Amendment
ANGI may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.
Data Protection
The acceptance of your RSUs constitutes your authorization of the release from
time to time to ANGI, its Subsidiaries and/or Affiliates and to the Agent
(together, the “Relevant Companies”) of any and all personal or professional
data that is necessary or desirable for the administration of your RSUs and/or
the 2017 Plan (the “Relevant Information”). Without limiting the above, this
authorization permits your employing company to collect, process, register and
transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the 2017 Plan and/or to implement or
structure any further grants of equity awards (if any)). The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which ANGI, your employing company or the
Agent considers appropriate. You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.










--------------------------------------------------------------------------------






Section 409A of the Code
Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued thereunder (“Section 409A”). 
Accordingly, if any amounts or benefits payable in respect of your Award are:
(i) payable upon a termination of employment and (ii) if you are a “Specified
Employee” (as defined under Section 409A) as of the date of your termination of
employment, then such amounts or benefits (if any) shall be paid or provided to
you in a single lump sum on the earlier of: (x) the first day of the seventh
month following your termination of employment or (y) your death.
In no event shall ANGI be required to pay you any “gross-up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any amounts or benefits paid to you in respect of your Award.


